DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0052307 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41g (e.g., [0064]). 45g is used to designate a guide roller in Fig. 3. Reference character 41g is used to designate the guide roller identified as element 45g (e.g., [0064]). Reference character 41g should be used to designate the guide roller incorrectly identified with 45g in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (e.g., Fig. 3) and 45g (e.g., Fig. 3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTINUOUS MANUFACTURING METHOD FOR PRODUCING NON-REINFORCED ELECTROCHEMICAL CELL COMPONENT USING NON-SOLVENT BATH AND PORE-FORMING BATH.

The disclosure is objected to because of the following informalities:
Reference character 29 is referred to as a wiping mechanism in paragraph [0060]. Reference character 26 is used to designate a wiping mechanism; and reference character 29 is used to designate a detaching knife. Reference character 26 should be used to designate a wiping mechanism in paragraph [0060].
Reference character 22 is referred to as a conveyer belt surface in paragraph [0067]. Reference character 22 is used to designate a conveyer belt; and reference character 23 is used to designate a surface of a conveyer belt. Reference character 23 should be used to designate a conveyer belt surface in paragraph [0067].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the intended electrochemical conversion process" in lines 8–9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a concentration of the interconnecting entities." Claim 2, which claim 8 is directly dependent, recites the limitation "a concentration of the interconnecting entities." It is unclear if "a concentration of the interconnecting entities" recited in claim 8 is further limiting "a concentration of the interconnecting entities" recited in claim 2.
Claim 11 recites the limitation "a concentration of the interconnecting entities." Claim 2, which claim 11 is directly dependent, recites the limitation "a concentration of the interconnecting entities." It is unclear if "a concentration of the interconnecting entities" recited in claim 11 is further limiting "a concentration of the interconnecting entities" recited in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1–7, 10, and 12–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi et al. (JP 2008-282795 A, hereinafter Miyagi '795).
Regarding claim 1, Miyagi '795 discloses a continuous manufacturing method for producing a non-reinforced electrochemical cell component for an electrochemical conversion process (60, [0071]), the method comprising:
forming a web-form (61) from a web-material suspension (24) directly on a surface of a conveyor belt (94) of a conveyor mechanism (80, [0074]),
wherein the web-material suspension (24) comprises interconnecting entities suspended in a solution (see additive, [0045]),
the solution including an organic polymer binding material as a solute (see polymer, [0039]) and a solvent for the solute (see good solvent, [0041]), and a pore-forming material (see poor solvent, [0041]);
advancing the web-form (61) through a first non-solvent bath (101, [0088]),
wherein the first non-solvent bath (101) comprises a first non-solvent configured to introduce a phase inversion in the web-form (61) to form a web (65, [0089]);
detaching the web (65) from the surface of the conveyor belt (94, [0089]);
advancing the web (65) through a pore-forming bath (110) to form the component (72, [0095]); and
collecting the component (72, [0124]).
Regarding claim 2
preparing the web-material suspension (24), prior to forming the web-form (61, [0057]);
wherein the web-material suspension (24) is prepared by selecting a type of interconnecting entities and a concentration of the interconnecting entities (see concentration, [0069]) and continuously mixing the interconnecting entities to the solution (24, [0057]).
Regarding claim 3, Miyagi '795 discloses all claim limitations set forth above and further discloses a method, wherein forming the web-form (61) comprises:
curtain feeding the web-material suspension (24) from a feed mechanism (93) onto the surface of the conveyor belt (94, [0086]); and
defining a thickness of the web-form (61) on the surface of the conveyor belt (94, [0086]).
Regarding claim 4, Miyagi '795 discloses all claim limitations set forth above and further discloses a method, further comprising:
advancing the web (65) through a second non-solvent bath (111) after detaching the web (65) from the surface of the conveyor belt (94, [0104]);
wherein the second non-solvent bath (111) comprises a second non-solvent (301, [0113]).
Regarding claim 5, Miyagi '795 discloses all claim limitations set forth above and further discloses a method, further comprising:
compressing the web (65) to define a thickness of the web (65, [0133]).
Regarding claim 6
advancing the web (65) through a washing bath (112) before collecting the component (72, [0115]).
Regarding claim 7, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component  (72) comprises a gas diffusion electrode (Fig. 8, [0055]).
Regarding claim 10, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component (72) comprises a gas separator diaphragm (Fig. 8, [0168]).
Regarding claim 12, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the organic polymer binding material comprises at least one material selected from the group consisting of: polysulphone, polyvinylidene fluoride, polyacrylonitrile, polyethyleneoxide, polymethylmethacrylate, and copolymers thereof ([0021], [0024], [0049], [0053], [0054]).
Regarding claim 13, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the solvent comprises at least one material selected from the group consisting of: N-methyl-2-pyrrolidone, N-ethyl-2-pyrrolidone, N,N-dimethylformamide, formamide, dimethylsulphoxide, N,N-dimethylacetamide, and acetonitrile ([0040], [0044]).
claim 14, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the first non-solvent comprises at least one material selected from the group consisting of: water and alcohol (see poor solvent, [0044]).
Regarding claim 15, Miyagi discloses all claim limitations set forth above and further discloses a method:
wherein the interconnecting entities comprise fibers (see fiber, [0047]).

Claim(s) 1–3, 5, 7, 10, and 12–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi et al. (JP 2007-042586 A, hereinafter Miyagi '586).
Regarding claim 1, Miyagi '586 discloses a continuous manufacturing method for producing a non-reinforced electrochemical component for an electrochemical conversion process (Fig. 8, [0063]), the method comprising:
forming a web-form (24a) from a web-material suspension (24) directly on a surface of a conveyor belt (111) of a conveyor mechanism (63, [0114]),
wherein the web-material suspension (24) comprises interconnecting entities suspended in a solution (see additive, [0040]),
the solution including an organic polymer binding material as a solute (see polymer, [0036]) and a solvent for the solute (see good solvent, [0038]), and a pore-forming material (see poor solvent, [0038]);
advancing the web-form (24a) through a first non-solvent bath (405, [0129]),
wherein the first non-solvent bath (405) comprises a first non-solvent (65a) configured to introduce a phase inversion in the web-form (24a) to form a web (410, [0090]);
detaching the web (410) from the surface of the conveyor belt (111, [0133]);
advancing the web (410) through a pore-forming bath (420) to form the component (410, [0090]); and
collecting the component (410, [0094]).
Regarding claim 2, Miyagi '586 discloses all claim limitations set forth above and further discloses a method, further comprising:
preparing the web-material suspension (24), prior to forming the web-form (24a, [0051]);
wherein the web-material suspension (24) is prepared by selecting a type of interconnecting entities and a concentration of the interconnecting entities (see concentration, [0062]) and continuously mixing the interconnecting entities to the solution (24, [0051]).
Regarding claim 3, Miyagi '586 discloses all claim limitations set forth above and further discloses a method, wherein forming the web-form (24a) comprises:
curtain feeding the web-material suspension (24) from a feed mechanism (81) onto the surface of the conveyor belt (111, [0126]); and
defining a thickness of the web-form (24a) on the surface of the conveyor belt (111, [0078]).
Regarding claim 5
compressing the web (410) to define a thickness of the web (410, [0130]).
Regarding claim 7, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component  (410) comprises a gas diffusion electrode (Fig. 6, [0050]).
Regarding claim 10, Miyagi discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component (410) comprises a gas separator diaphragm (Fig. 8, [0035]).
Regarding claim 12, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the organic polymer binding material comprises at least one material selected from the group consisting of: polysulphone, polyvinylidene fluoride, polyacrylonitrile, polyethyleneoxide, polymethylmethacrylate, and copolymers thereof ([0015], [0018], [0044], [0048]).
Regarding claim 13, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the solvent comprises at least one material selected from the group consisting of: N-methyl-2-pyrrolidone, N-ethyl-2-pyrrolidone, N,N-dimethylformamide, formamide, dimethylsulphoxide, N,N-dimethylacetamide, and acetonitrile ([0035], [0039]).
Regarding claim 14
wherein the first non-solvent comprises at least one material selected from the group consisting of: water and alcohol ([0039], [0091]).
Regarding claim 15, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the interconnecting entities comprise fibers (see fiber, [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (JP 2008-282795 A) as applied to claim(s) 1 above, and further in view of Jiang et al. (CN 104716348 A, hereinafter Jiang).
Regarding claim 8, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component  (72) comprises a gas diffusion electrode (Fig. 8, [0055]); and
the interconnecting entities comprise a material with a catalytic property for the intended electrochemical conversion process (see active metal catalyst, [0055]); and
a concentration of the interconnecting entities provides that the interconnecting entities when the web-form (61) is formed on the surface of the conveyor belt (94, [0069]).
Miyagi '795 does not explicitly disclose:
a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting electrically-conductive network of the interconnecting entities.
Jiang discloses a gas diffusion electrode comprising a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting electrically-conductive network of the interconnecting entities (see electrode, [0007]) to improve the stability and utilization rate (see nanofiber network, [0005]). 
Regarding claim 11, Miyagi '795 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component (72) comprises a gas separator diaphragm (Fig. 8, [0055]); and
the interconnecting entities comprise an inorganic material ([0047], [0048]); and
a concentration of the interconnecting entities provides that the interconnecting entities when the web-form (61) is formed on the surface of the conveyor belt (94, [0069]).
Miyagi '795 does not explicitly disclose:
a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting network of the interconnecting entities.
Jiang discloses a gas separator diaphragm comprising a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting network of the interconnecting entities (see catalyst layer, [0007]) to improve the stability and utilization rate (see nanofiber network, [0005]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the interconnecting entities of Miyagi '795 with the concentration of Jiang in order to improve the stability and utilization rate.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi '586 (JP 2007-042586 A) as applied to claim(s) 1 above, and further in view of Jiang (CN 104716348 A).
Regarding claim 8, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component  (410) comprises a gas diffusion electrode (Fig. 6, [0050]); and
the interconnecting entities comprise a material with a catalytic property for the intended electrochemical conversion process (see active metal catalyst, [0050]); and
a concentration of the interconnecting entities provides that the interconnecting entities when the web-form (24a) is formed on the surface of the conveyor belt (111, [0062]).
Miyagi '586 does not explicitly disclose:
a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting electrically-conductive network of the interconnecting entities.
Jiang discloses a gas diffusion electrode comprising a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting electrically-conductive network of the interconnecting entities (see electrode, [0007]) to improve the stability and utilization rate (see nanofiber network, [0005]). Miyagi '586 and Jiang are analogous art because they are directed to fuel cells. Therefore, it 
Regarding claim 11, Miyagi '586 discloses all claim limitations set forth above and further discloses a method:
wherein the non-reinforced electrochemical cell component (410) comprises a gas separator diaphragm (Fig. 6, [0050]); and
the interconnecting entities comprise an inorganic material ([0042], [0043]); and
a concentration of the interconnecting entities provides that the interconnecting entities when the web-form (24a) is formed on the surface of the conveyor belt (111, [0062]).
Miyagi '586 does not explicitly disclose:
a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting network of the interconnecting entities.
Jiang discloses a gas separator diaphragm comprising a concentration of the interconnecting entities provides that the interconnecting entities physically contact each other to form a self-supporting network of the interconnecting entities (see catalyst layer, [0007]) to improve the stability and utilization rate (see nanofiber network, [0005]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the interconnecting entities of Miyagi '586 with the concentration of Jiang in order to improve the stability and utilization rate.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (JP 2008-282795 A) as applied to claim(s) 7 above, and further in view of Dufton et al. (US 2017/0373327 A1, hereinafter Dufton).
Regarding claim 9, Miyagi '795 discloses all claim limitations set forth above and further discloses a method, further comprising:
applying a hydrophobic coating on a surface of the web before collecting the component.
Dufton discloses a gas diffusion electrode provide with a hydrophobic coating on a surface thereof to improve fuel cell performance by reducing flooding within the cell (see hydrophobic coating, [0045]). Miyagi '795 and Dufton are analogous art because they are directed to fuel cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas diffusion electrode of Miyagi '795 with the hydrophobic coating of Dufton in order to improve fuel cell performance by reducing flooding within the cell.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi '586 (JP 2007-042586 A) as applied to claim(s) 7 above, and further in view of Dufton (US 2017/0373327 A1).
Regarding claim 9, Miyagi '586 discloses all claim limitations set forth above and further discloses a method, further comprising:
applying a hydrophobic coating on a surface of the web before collecting the component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725